ORDER
Considering the Petition for Interim Suspension for Threat of Harm to the Public filed by the Office of Disciplinary Counsel,
IT IS ORDERED that Jesse B. Hearin, III be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.2, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
IT IS FURTHER ORDERED that J. Arthur Smith, III be appointed trustee in this matter pursuant to Supreme Court Rule XIX, §§ 19.2(B) and 27, to conduct an inventory of respondent’s files and to take action as appropriate to protect the interests of respondent’s clients.
/s/ Pascal F. Calogero, Jr. Justice, Supreme Court of Louisiana